[joinderpaypaleuropesrlet001.jpg]
JOINDER AGREEMENT JOINDER AGREEMENT, dated as of March 25, 2020 (this “Joinder
Agreement”), among PayPal (Europe) S.à r.l. et Cie, S.C.A., a partnership
limited by shares (société en commandite par actions) incorporated under the
laws of Luxembourg, having its registered office at 22-24 Boulevard Royal,
L-2449 Luxembourg and registered with the Luxembourg trade and companies
register under number B118.349 (the “Subsidiary”) acting through and represented
by its managing general partner PayPal (Europe) S.À R.L, a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of Luxembourg, having its registered office at 22-24 Boulevard Royal, L-2449
Luxembourg and registered with the Luxembourg trade and companies register under
number B127-485, PAYPAL HOLDINGS, INC., a Delaware corporation (the “Parent
Borrower”), J.P. Morgan Securities Australia Limited (the “Australian Borrower
Administrative Agent”), JPMorgan Chase Bank, N.A., Toronto Branch (the “Canadian
Borrower Administrative Agent”), J.P. Morgan Europe Limited (the “Luxembourg
Borrowers and Singapore Borrower Administrative Agent”) and JPMorgan Chase Bank,
N.A. (the “Parent Borrower Administrative Agent” and together with the
Australian Borrower Administrative Agent, the Canadian Borrower Administrative
Agent and the Luxembourg Borrowers and Singapore Borrower Administrative Agent,
the “Administrative Agent”) for the several banks and other financial
institutions (the “Lenders”) from time to time parties to the Credit Agreement,
dated as of September 11, 2019 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
terms defined therein being used herein as therein defined), by and among the
Parent Borrower, the Designated Borrowers from time to time parties thereto, the
Lenders and the Administrative Agent. W I T N E S S E T H: WHEREAS, the parties
to this Joinder Agreement wish to add the Subsidiary as a Designated Borrower to
the Credit Agreement in the manner hereinafter set forth; and WHEREAS, this
Joinder Agreement is entered into pursuant to Section 4.03(b) of the Credit
Agreement; NOW, THEREFORE, in consideration of the premises, the parties hereto
hereby agree as follows: 1. The Subsidiary hereby acknowledges that it has
received and reviewed a copy of the Credit Agreement, and acknowledges and
agrees to: (a) join the Credit Agreement as the Luxembourg Borrower 1 and a
Designated Borrower; (b) be bound by all covenants, agreements and
acknowledgments attributable to the Luxembourg Borrower 1 and a Designated
Borrower in the Credit Agreement; and (c) perform all obligations and duties
required of it by the Credit Agreement. 1 834874.02-LACSR02A - MSW



--------------------------------------------------------------------------------



 
[joinderpaypaleuropesrlet002.jpg]
2. The Subsidiary hereby represents and warrants that the representations and
warranties with respect to it contained in Article V of the Credit Agreement are
true and correct in all material respects on the date hereof. 3. The Tranche
under which the Subsidiary shall have the right to borrow once joined to the
Credit Agreement as the Luxembourg Borrower 1 and a Designated Borrower:
Tranche: Tranche 2 Facility 4. The address and jurisdiction of organization of
the Subsidiary are set forth below: Address 22-24 Boulevard Royal L-2449
Luxembourg Grand Duchy of Luxembourg Attn: Andrew Smith (Director, Legal) and
Sean Byrne (Chief Operating Officer) Email: asmith2@paypal.com and
sbyrne@paypal.com Jurisdiction of organization: Luxembourg 5. Notwithstanding
anything to the contrary contained herein, the Credit Agreement or in any other
Loan Document, Committed Loan Notices with respect to Borrowings by the
Luxembourg Borrower 1 may only be delivered by the employees of the Luxembourg
Borrower 1 or any of its Subsidiaries that are designated in writing to the
Administrative Agent in a designation letter executed by (i) the Treasurer of
PayPal, Inc. and (ii) any of (x) the Chief Financial Officer of the Luxembourg
Borrower 1, (y) the Assistant Treasurer of PayPal, Inc. and (z) the Head of Lux
Treasury. 6. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. [REMAINDER OF
PAGE INTENTIONALLY LEFT BLANK] 2 834874.02-LACSR02A - MSW



--------------------------------------------------------------------------------



 
[joinderpaypaleuropesrlet003.jpg]
IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its duly authorized officer and/or director as
of the day and year first above written. PAYPAL (EUROPE) S.À R.L. ET CIE,
S.C.A., acting through its general partner PayPal (Europe) S.À R.L as Luxembourg
Borrower 1 and a Designated Borrower By:/s/ Tim Minall Name: Tim Minall Title:
Authorized Signatory PAYPAL HOLDINGS, INC., as the Parent Borrower By:/s/
Anthony Glasby Name: Anthony Glasby Title: Vice President and Treasurer 83487



--------------------------------------------------------------------------------



 
[joinderpaypaleuropesrlet004.jpg]
ACKNOWLEDGED AND AGREED TO: JPMORGAN CHASE BANK, N.A., as the Parent Borrower
Administrative Agent By: /s/ Daniel Luby Name: Daniel Luby Title: Vice President
J.P. MORGAN EUROPE LIMITED, as the Luxembourg Borrowers and Singapore Borrower
Administrative Agent By: /s/ Grant Keith Name: Grant Keith Title: Associate J.P.
MORGAN SECURITIES AUSTRALIA LIMITED., as the Australian Borrower Administrative
Agent By: /s/ Cristina de Guzman Name: Cristina de Guzman Title: Associate
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as the Canadian Borrower
Administrative Agent By: /s/ Nauman Muzaffar Name: Nauman Muzaffar Title: Vice
President 83487



--------------------------------------------------------------------------------



 